Order reversed, with ten dollars costs and disbursements, and motion denied, -with ten dollars costs, on the ground that the moving papers fail to show that the witness whose testimony it is desired to take before trial resides at a greater distance from the place of trial than 100 miles or that he is so sick or infirm as to afford reasonable grounds of belief that he will not be able to attend the trial, or to show any other special circumstances which would make it proper to take his deposition before trial. All concur.